           Case 2:19-cv-02175-APG Document 4 Filed 04/16/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:14-cr-00384-APG-CWH

 4        Plaintiff                                   Order Denying Second Motion to Vacate

 5 v.                                                              [ECF No. 61]

 6 GERALD LESLIE TATE,

 7        Defendant

 8       In light of the parties’ status report (ECF No. 87),

 9       I ORDER that defendant Gerald Tate’s second motion to vacate under 28 U.S.C. § 2255

10 (ECF No. 61) is DENIED.

11       DATED this 16th day of April, 2021.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
